                           Case 3:19-cv-02573-EMC Document 121 Filed 08/28/19 Page 1 of 2



                     1   PAUL J. RIEHLE (SBN 115199)
                         Paul.Riehle@dbr.com
                     2   DRINKER BIDDLE & REATH LLP
                         Four Embarcadero Center, 27th Floor
                     3   San Francisco, CA 94111-4180
                         Telephone:    (415) 591-7500
                     4   Facsimile:    (415) 591-7510
                     5   PAUL H. SAINT-ANTOINE (pro hac vice)
                         Paul.Saint-Antoine@dbr.com
                     6   JOANNE C. LEWERS (pro hac vice)
                         Joanne.Lewers@dbr.com
                     7   DRINKER BIDDLE & REATH LLP
                         One Logan Square, Ste. 2000
                     8   Philadelphia, PA 19103
                         Telephone:     (215) 988-2990
                     9
                         Attorneys for Defendants JANSSEN R&D Ireland, and
                    10   JOHNSON & JOHNSON, incorrectly named herein as
                         JOHNSON & JOHNSON, INC.
                    11
                                                         UNITED STATES DISTRICT COURT
                    12
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    13

                    14   PETER STALEY; STEVE FULLER;                        Case No. 3:19-cv-2573-EMC
                         GREGG S. GONSALVES, PhD; BRENDA
                    15   EMILY GOODROW; ANDREW R.                           DEFENDANTS JANSSEN R&D
                         SPIELDENNER, PhD; ROBERT J.                        IRELAND AND JOHNSON &
                    16   VAZQUEZ; JASON WALKER; MICHAEL                     JOHNSON’S CORPORATE
                         WARNER; JACOB ZYDONIS; MICHAEL                     DISCLOSURE STATEMENT AND
                    17   SNIPE; JOHN CARROLL; JOSH                          CERTIFICATION OF INTERESTED
                         MCDONALD; JOHN DOE; GABRIEL                        ENTITIES OR PERSONS
                    18   MOLINA; TROY VAZQUEZ-CAIN;
                         FRATERNAL ORDER OF POLICE, FORT
                    19   LAUDERDALE LODGE 31, INSURANCE
                         TRUST FUND; SERVICE EMPLOYEES
                    20   INTERNATIONAL UNION, LOCAL NO. 1
                         HEALTH FUND; TEAMSTERS LOCAL 237
                    21   WELFARE FUND; TEAMSTERS LOCAL
                         237 RETIREES’ BENEFIT FUND, and PIPE
                    22   TRADES SERVICES MN WELFARE FUND,
                         on behalf of themselves and all others similarly
                    23   situated.
                    24                     Plaintiffs,
                    25          v.
                    26   GILEAD SCIENCES, INC.; GILEAD
                         HOLDINGS, LLC; GILEAD SCIENCES,
                    27   LLC; GILEAD SCIENCES IRELAND UC;
                         BRISTOL-MYERS SQUIBB COMPANY; E.
                    28
DRINKER BIDDLE &
                         DEFENDANTS’ CORPORATE DISCLOSURE
   REATH LLP             STATEMENT AND CERTIFICATION OF                                     CASE NO. 3:19-CV-2573-EMC
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         INTERESTED ENTITIES OR PARTIES
                           Case 3:19-cv-02573-EMC Document 121 Filed 08/28/19 Page 2 of 2



                     1   R. SQUIBB & SONS, L.L.C.; JAPAN
                         TOBACCO, INC.; JANSSEN R&D
                     2   IRELAND; and JOHNSON & JOHNSON,
                         INC.,
                     3
                                            Defendants.
                     4

                     5          Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned, counsel
                     6   of record for Defendants Janssen R&D Ireland and Johnson & Johnson, certifies as follows:
                     7   Johnson & Johnson is the parent company of Janssen R&D Ireland. No publicly traded company
                     8   other than Johnson & Johnson owns more than 10% of Janssen R&D Ireland’s stock. Johnson &
                     9   Johnson has no parent company and no publicly traded company owns more than 10% of Johnson
                    10   & Johnson’s stock.
                    11          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
                    12   named parties and Defendants’ counsel, there is no such interest to report.
                    13
                         Dated: August 28, 2019                             DRINKER BIDDLE & REATH LLP
                    14

                    15                                                      By: /s/ Paul J. Riehle
                                                                                Paul J. Riehle
                    16                                                          Paul H. Saint-Antoine (pro hac vice)
                                                                                Joanne C. Lewers (pro hac vice)
                    17
                                                                            Attorneys for Defendants JANSSEN R&D
                    18                                                      IRELAND, and JOHNSON & JOHNSON,
                                                                            incorrectly named herein as JOHNSON &
                    19                                                      JOHNSON, INC.

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         DEFENDANTS’ CORPORATE DISCLOSURE
   REATH LLP             STATEMENT AND CERTIFICATION OF                   -2-                       CASE NO. 3:19-CV-2573-EMC
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         INTERESTED ENTITIES OR PARTIES
